Citation Nr: 1437782	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for major depression and obsessive compulsive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for multi-level degenerative disc disease at L3-L4, L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had over 20 years of active service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. Jurisdiction now rests with the RO in Manchester, New Hampshire, from which the appeal was certified.  

On his VA Form 9, dated September 2011, the Veteran requested a video conference hearing before a Veterans Law Judge.  However, in statements from the Veteran, received by VA in May 2014, the Veteran withdrew his hearing request. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704 (e) (2013).

The issue of entitlement to an evaluation in excess of 10 percent for multi-level degenerative disc disease at L3-L4, L4-L5 and L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the rating period on appeal, the Veteran's major depression and obsessive compulsive disorder was manifested by depression, adjustment problems, low motivation, low energy, difficulty concentrating, feelings of being overwhelmed, irritability, distress at reminders of stressful experiences, avoidance, anhedonia, sense of foreshortened future, hypervigilance, passive suicidal ideation, detachment from others, intrusive thoughts, nightmares, problems sleeping, productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, for service-connected major depression and obsessive compulsive disorder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claim Assistance Act of 2000 (VCAA), VA has a duty to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  In an increased rating case, VA must inform the Veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  VA must provide general notice explaining how disability ratings and effective dates are assigned.  Id.  The record reflects that these notices have been provided to the Veteran.

In September 2010, VA provided a letter to the Veteran informing him that he should provide evidence of the worsening of his condition and the effect the worsening of his condition had on employment, in order to substantiate his increased rating claim.  The September 2010 letter also stated what evidence the Veteran was responsible for obtaining and what evidence VA was responsible for providing.  The letter also explained how VA determines disability ratings and effective dates.  Thus, VA has complied with the notice duty required by the VCAA.  Additionally, the Veteran has not alleged notice in this case was less than adequate. 

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and service medical records have been obtained and are associated with the claims file. 

Additionally, VA satisfied the duty to assist the Veteran by providing a medical examination to the Veteran.  VA is responsible for providing an examination addressing the present severity of the disability in an increased rating claim when there is evidence indicating that the service-connected disability has worsened since the Veteran was last examined.  38 C.F.R. §§ 3.326, 3.327 (2013).  In October 2010, VA provided an examination in relation to the Veteran's increased rating claim for his service-connected major depression and obsessive compulsive disorder.  As this examination included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide this matter.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected major depression and obsessive compulsive disorder.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  However, the same disability under various diagnoses is to be avoided.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  

Criteria for rating disability due to major depression and obsessive compulsive disorder are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9404 and 9434.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  Id.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61 to70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

For the rating period on appeal, the pertinent evidence of record is an October 2010 VA mental disorders examination report and VA treatment records, which noted symptoms that included depression, adjustment problems, low motivation, low energy, difficulty concentrating, feelings of being overwhelmed, irritability, emotional distress due to reminders of stressful experiences, avoidance, anhedonia, sense of foreshortened future, hypervigilance, passive suicidal ideation, detachment from others, intrusive thoughts, nightmares, problems sleeping.  

In the May 2011 notice of disagreement, the Veteran stated he had a lot of difficulties getting along at work, which resulted in two suspensions for inappropriate behavior within 13 months.  He further stated he had daily difficulties in remembering and fulfilling both simple and complex work tasks.  He also stated he had frequent episodes of hypervigilance and diminished interest in activities which used to give him great joy.  He further stated he was becoming increasing distant from others.  The Veteran reiterated these symptoms in a May 2011 statement.  The Veteran is competent to report these symptoms because these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The October 2010 mental disorder examiner provided diagnoses of posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified.  The October 2010 VA examiner stated he believed the Veteran's service-connected depression was more likely a consequence of PTSD.  However, when evaluating the Veteran's occupational and social impairment, the VA examiner implicitly included both diagnoses in the opinion that the Veteran had reduced reliability and productivity.  Additionally, an October 2009 VA mental health outpatient initial evaluation note provided a diagnosis of adjustment disorder with depression; however, this diagnosis was not continued in subsequent VA treatment records.  The most recent VA treatment record addressing the Veteran's diagnoses is a September 2010 mental health outpatient initial evaluation note which stated it was unclear whether the Veteran's symptoms are better accounted for with a diagnosis of PTSD, depression, or both diagnoses.  Thus, the Board has continued the characterization of the issue on appeal as framed by the RO; however, with the caveat any symptoms that may be attributable to PTSD, are considered in the decision herein.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

In weighing the evidence, the Board finds that the Veteran is entitled to an evaluation of 50 percent, throughout the rating period on appeal.  Indeed, the Veteran's GAF score ranged from 55 to 65 during the appeal period, which is indicative a wide range of symptomatology but also includes moderate symptomatology.  While the evidence reflects that the Veteran had a long-term relationship with his wife and two children, the Veteran also reported that his symptoms created difficulties at work.  A July 2010 VA psychology note reported the Veteran went to a work conference, where a movie was shown about soldiers who were dismembered, which upset Veteran and when the supervisor who reprimanded and suspended him went to shake the his hand, the Veteran spit in his hand and held it out.  Moreover, as noted above, the October 2010 VA mental disorders examination report, which is the only record that provided an opinion on the Veteran's occupational and social impairment during this period, characterized the Veteran's occupational and social impairment as reduced reliability and productivity.  Thus, the Board finds that a rating of 50 percent is warranted. 

Although a 50 percent rating is warranted, an even higher rating is not warranted.  The evidence has not shown that the disability has resulted in occupational and social impairment with deficiencies in most areas.  Even the October 2010 VA mental disorders examination report, which provided the strongest evidence indicating that a higher rating was warranted, also reported the Veteran stated that a combination of medications and therapy helped with getting through day to day issues, although some issues still remained.  Also, while the Veteran reported becoming increasing distant from others, an October 2009 mental health outpatient initial assessment reported the Veteran had relationships with his wife, his two children and had some friends.  A September 2010 mental health outpatient assessment documented that the Veteran has been married for 18 years, had two friends in the Washington DC area, and one friend in New Jersey, but no close friends in the Boston area.  The Veteran also reported that he contacted his older brother every once in a while.  Thus, the evidence does not reflect occupational and social impairment with deficiencies in most areas and a rating in excess of 50 percent is not warranted.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's major depression and obsessive compulsive disorder are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported sleep disturbances, nightmares, irritability, depression, difficulty concentrating, feeling overwhelmed, avoidance, anhedonia, sense of foreshortened future, passive suicidal ideation, detachment from others, intrusive thoughts, nightmares, and hypervigilance, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting occupational and social impairment with deficiencies in most areas, which is a level of disability above that which the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  The evidence of record, specifically VA treatment records, reported that the Veteran was employed full-time.  Moreover, the Veteran has not asserted that he was unemployed due to his major depression and obsessive compulsive disorder.  Therefore, further consideration of a TDIU is not warranted.

In sum, there is a basis for a rating of 50 percent, but no higher, for major depression and obsessive compulsive disorder, throughout the rating period on appeal.  38 C.F.R. § 4.130, DC 9434 (2013). 


ORDER

Entitlement to an evaluation of 50 percent, but no higher, for major depression and obsessive compulsive disorder, throughout the rating period on appeal, is granted, subject to the law and regulation governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)


REMAND

The RO granted an increased rating for multi-level degenerative disc disease at L3-L4, L4-L5 and L5-S1 in a December 2009 rating decision.  Contrary to September 2010 and November 2010 RO correspondence, an August 2010 statement from the Veteran, while phrased as a request for reconsideration may reasonably be construed as a notice of disagreement with the December 2009 rating decision.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pursuant to the notice of disagreement received in August 2010, as to the rating decision in December 2009 from which the Veteran has initiated an appeal for an increased evaluation for his back disability.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).  

Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


